Citation Nr: 0936860	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-32 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as due to exposure to herbicides or other 
environmental toxins.

2.  Entitlement to service connection for a pulmonary 
disability, including chronic obstructive pulmonary disease 
(COPD) and emphysema, including as due to exposure to 
herbicides or other environmental toxins, and as secondary to 
a skin disorder.

3.  Entitlement to service connection for cardiomegaly, 
including as secondary to a pulmonary disability. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Hartford, Connecticut.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at an October 2006 video teleconference 
hearing.  The Veteran and his wife also testified at a local 
hearing before a decision review officer (DRO) at the RO in 
November 2005.

The Board notes that the claims file contains correspondence 
dated in July 2005 in which the Veteran's former 
representative claimed that the Veteran sought compensation 
for residuals of a head injury pursuant to 38 U.S.C.A. § 
1151.  The Veteran reiterated his desire to seek compensation 
for residuals of this head injury, which he alleges was 
caused by an improperly performed surgical procedure that 
took place at a VA hospital, on a VA Form 21-4142 dated in 
July 2007.  Also, during his hearing before the undersigned 
Veteran's Law Judge, the Veteran and his representative 
indicated that the Veteran wished to claim compensation 
pursuant to 38 U.S.C.A. § 1151 for a methicillin resistant 
staphylococcus aureus (MSRA) infection that he allegedly 
contracted as a result of the same surgical procedure.  The 
claims file does not reflect that these claims were processed 
by the RO.  The Veteran specified during his hearing that he 
is not claiming that MSRA was incurred in or caused by his 
service and that it is not part of his current claim for 
service connection for a skin disorder.  As the Veteran's 38 
U.S.C. § 1151 claims have not been procedurally prepared for 
appellate review, they are referred to the RO for initial 
action if such action has not already been taken.


FINDINGS OF FACT

1.  The Veteran's entrance examination was negative for 
chronic lichen simplex, prurigo nodularis, and neurotic 
excoritations.

2.  Chronic lichen simplex unequivocally existed prior to the 
Veteran's service and was not permanently made worse beyond 
its normal progression during his service.  

3.  The Veteran's prurigo nodularis and neurotic excoriations 
are related to his chronic lichen simplex and there is no 
evidence that these disorders developed during the Veteran's 
service or that they were permanently made worse by during 
his service.  

4.  The evidence unequivocally shows that the Veteran's 
chronic lichen simplex was not permanently made worse beyond 
its normal progression during his service.  The current 
severity of the Veteran's skin disabilities is most likely 
due to his repetitive itching and scratching of his skin over 
a period of many years.  

5.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam War and the evidence does not show that 
the Veteran was otherwise exposed to herbicides during his 
military service.  

6.  COPD and emphysema were not present during the Veteran's 
service.  The evidence does not show that either of these 
currently diagnosed disorders are related to the Veteran's 
military service, including exposure to herbicides or other 
environmental toxins during service.  COPD and emphysema did 
not develop until many years after the Veteran's service.

7.  The evidence does not show that the Veteran's COPD and 
emphysema are related to his chronic lichen simplex.

8.  To the extent that the Veteran currently has 
cardiomegaly, there is no evidence that this disorder was 
present during the Veteran's service or within a year 
thereafter or that it was caused by his service or by a 
service connected disability.  


CONCLUSIONS OF LAW

1.  The Veteran's chronic lichen simplex clearly and 
unmistakably existed prior to his military service and 
clearly and unmistakably was not aggravated beyond its normal 
progression therein, including as a result of exposure to 
herbicides or environmental toxins.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 1132, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2008).  

2.  The Veteran's prurigo nodularis and neurotic excoriations 
are related to the Veteran's chronic lichen simplex and were 
not caused or aggravated by any disease or injury that 
occurred during his service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2008).

3.  The Veteran's COPD and emphysema were not present during 
his service, nor were they caused by a disease or injury that 
occurred during the Veteran's service, including exposure to 
herbicides or other toxins, nor were they caused or 
aggravated by a service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

4  Cardiomegaly was not present during service or within a 
year thereafter, nor was it caused by a disease or injury 
that occurred during the Veteran's service, nor was it caused 
or aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

While this appeal was pending, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  

In this case, the Veteran was sent a letter dated in July 
2004, prior to the initial adjudication of the claims 
appealed herein, which explained what the evidence needed to 
show in order to establish the Veteran's entitlement to 
service connected compensation benefits.  The letter also 
adequately explained VA's duty to assist the Veteran.  The 
letter identified the types of evidence that VA was 
responsible to obtain on the Veteran's behalf and, 
additionally, informed the Veteran about the kinds of 
evidence that he was responsible for ensuring that VA 
received.  In March 2006, shortly after the Court's decision 
in Dingess, the Veteran was sent a letter that explained the 
manner in which VA assigns disability ratings and effective 
dates.  All of the above information was also provided to the 
Veteran a June 2007 letter that was issued after the Board's 
June 2007 remand of this matter.  The Veteran's claim was 
readjudicated on several occasions, including in Supplemental 
Statements of the Case (SSOCs) dated in April 2006, May 2006, 
and August 2009.  Therefore, to the extent that any 
predecisional notice error existed, it was cured.  The 
Veteran was provided ample opportunity to submit evidence in 
support of his claims.

In accordance with the instructions set forth in the Board's 
June 2007 remand, a VA examination was provided to the 
Veteran in connection with his claim for service connection 
for his skin disorder.  The Veteran was not afforded a VA 
examination with respect to his claim for service connection 
for his pulmonary disabilities or claimed cardiomegaly.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination with respect to 
the Veteran's pulmonary disorders or claimed cardiomegaly 
because the record does not contain any competent evidence 
that any of these disorders may be associated with the 
Veteran's military service or with a service connected 
disability.

In addition to providing various notices to the claimant, VA 
must make reasonable efforts to assist him or her in 
obtaining evidence necessary to substantiate his or her 
claim(s), unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim(s).  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records, service personnel records, private 
treatment records, Social Security Administration (SSA) 
records, written statements submitted by the Veteran, and 
transcripts of the testimony of the Veteran and his wife at 
the November 2005 DRO hearing and the October 2006 Board 
hearing.  There is no indication that any other evidence 
exists that is relevant to the instant claims.

For the above reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA.  Additionally, the Board 
finds that VA substantially complied with the instructions 
that were set forth in the June 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 
13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 
1377, 147 (2002) (remand not required under Stegall where 
Board's remand instructions were substantially complied 
with). 

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated, by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be a disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be granted on a secondary basis where a 
disability is proximately due to, or the result of, a service 
connected disability.  38 C.F.R. § 3.310(a).  Additionally, 
any increase in severity of a non-service connected disease 
or injury that is proximately due to, or the result of, a 
service connected disability, will be service connected.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

When applying the above analysis, a Veteran is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for service, except with respect to defects, 
infirmities, or disorders that were noted at the Veteran's 
entrance into service or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated thereby.  38 C.F.R. § 
3.304(b)

If a Veteran was exposed to a herbicide agent, certain 
diseases listed at 38 C.F.R. § 3.309(e) will be considered 
service connected even though there is no record of such 
disease in service.  These diseases are chloracne; type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset); porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between 
exposure to herbicides and any condition other than those for 
which the Secretary specifically determined that a 
presumption of service connection is warranted.  See  59 Fed. 
Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449,. 57586-57589 
(1996).  Notwithstanding the foregoing, a Veteran is not 
precluded from establishing service connection with proof of 
direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 
(Fed. Cir. 1994).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



A.  Skin Disorder (chronic lichen simplex, prurigo 
nodularis, and neurotic excoritations)

The Veteran claims that he has a skin disorder that is 
related to his military service.  Specifically, he claims 
that he was exposed to herbicides or other chemicals during 
his service and that this caused him to develop rashes which 
are predominantly on his extremities and the front side of 
his body. 

At his DRO hearing in November 2005, the Veteran testified 
that he got a rash while he was driving heavy equipment 
knocking down bush in the Philippians and an unidentified 
chemical was sprayed that contaminated the foliage in the 
area where he was working.  

At the Board hearing in October 2008, the Veteran and his 
representative contended that the Veteran did not have a skin 
disorder prior to his service and that it first developed 
during the Veteran's recruit training.  The Veteran also 
contended that while he was stationed in Okinawa, Japan he 
went on temporary duty (TDY) to the Philippines for 30 days 
and that during that time he started to develop a rash. While 
he was there, some sort of chemical was sprayed in the area 
in which he was working and he subsequently developed a rash.  
A week or two weeks after returning to Okinawa, the rash got 
worse and was on his arms, feet, and legs.  It came and went.  
He started to develop scarring after service.  He continued 
to experience intermittent rashes after service but they got 
worse over the years until he finally sought treatment from 
VA for his rashes in or about 2004.  

The Veteran's wife testified that she knew the Veteran since 
their mid-teenage years and that she did not observe any skin 
rashes prior to the Veteran's entry into the service.  In or 
around the summer of 1965, several months after they married 
(and almost a year after his discharge from service), she 
first noticed a skin rash on his arms.  The Veteran told her 
that he had the skin disorder for a long time, that he did 
not know what it was, and that it came and went.  

The Veteran's service entrance examination did not note the 
presence of any skin disorder.  Service treatment records 
show that in October 1960, approximately 4 weeks after he 
began recruit training, the Veteran sought treatment for a 
rash on both of his legs.  At that time, the Veteran reported 
that had the rash for approximately one and a half years but 
that it recently became itchier.  The Veteran was noted at 
that time to have numerous lichenoid pustules on his lower 
legs which were thought to be lichen simplex.  This was 
treated with a topical cream. He came back for follow up care 
approximately 1 week later.

The Veteran next sought treatment for a skin disorder in June 
1962.  At that time, he had a brownish puritic rash of both 
legs; he reported he had it for 4 1/2 years.  He was diagnosed 
with chronic lichen simplex.  His skin was noted to be 
improved in August 1962 after treatment.  There are no other 
service treatment records documenting complaints of, or 
treatment for, chronic lichen simplex or any other skin 
disorder.  

The Veteran was examined for release from active duty in June 
1964 and again in September 1964.  On both examinations, the 
skin was normal.  However, the Veteran was noted to have 4 
scars on the June 1964 examination and 2 scars on the 
September 1964 separation examination.  The two scars noted 
on the latter examination were a 1 inch scar on the right 
forearm and a 1/2 inch scar on the right knee.  The cause of 
the scars was not noted.

VA treatment records indicate that the Veteran first sought 
dermatological treatment from VA in or about October 2005.  
The Veteran then had lesions on his forearms which he 
reported had been present for "years."  He reported that he 
had similar lesions on his lower extremities at age 16 and 
was told they were lichen simplex.  The Veteran also had an 
MSRA related skin infection.  Upon examination there were 
hyperpigmented lichenoid plaques on both of the Veteran's 
forearms, diffuse xerosis, follicular papules on the back, 
especially the flanks, two 1cm ulcerations on the abdomen, 
and a linear scar on 2 axillae.  The diagnostic impression 
was purigo nodules.  The Veteran was advised not to scratch 
his skin. 

The Veteran continued to receive treatment at VA for chronic 
lichen simplex as well as prurigo nodularis thereafter.  
While there are some records indicating that the Veteran 
received private treatment for his MSRA, including a 
September 2005 surgical procedure to drain a left arm 
abscess, as noted in the introduction the Veteran clarified 
during his October 2007 Board hearing that he does not allege 
that his MSRA is related to his military service and he has 
separately claimed entitlement to compensation for MSRA 
pursuant to 38 U.S.C.A. § 1151.  

The Veteran's skin was examined by VA in July 2009.  At the 
examination, the Veteran and his wife reported that the 
Veteran developed lichen simplex chronicus during his service 
in 1960 and that it progressively worsened since then.  

The examiner reviewed the service treatment records, which 
showed the above-described instances of in-service treatment 
for chronic lichen simplex.  The examiner noted that the 
Veteran reported that this disorder existed prior to his 
service on both of the occasions when he sought treatment for 
an outbreak during service.  

The examiner opined that the lack of any notation of a skin 
disorder on the Veteran's entrance examination was consistent 
with a skin disorder that has intermittent periods of 
exacerbation and resolution and which had a limited presence 
of abnormalities such as scarring at that time.  Further he 
noted that the medical provider who saw the Veteran in 
October 1960 described the Veteran's lesions as lichenoid, 
which indicated a chronic rather than an acute skin 
condition.  He explained that lichenification is 
characterized by thickened skin with accentuated marking and 
fibrotic papules that develops over an extended period of 
time.  The presence of these examination findings indicated 
that the skin disorder was likely present for at least 
several months, and possibly for years, which is consistent 
with the Veteran's report at that time that he had the skin 
disorder for one and a half years prior to October 1960.  

The Veteran's September 1964 discharge examination did not 
note any skin abnormalities, which the examiner opined was 
also consistent with the diagnosis of lichen simplex 
chronicus since the symptoms thereof are intermittent and 
there may be few or no observable significant skin findings 
during periods of inactivity.  However, over time, the 
condition does result in scarring as reflected by regions of 
altered pigmentation and scaling and thickening of the skin.  
While these abnormalities may have been present to some 
degree at the time of the Veteran's separation examination, 
if so they were not severe enough to have been noted on a 
skin screening examination.  

The examiner noted that VA treatment records showed 
dermatology evaluations documenting chronic lichen simplex 
and prurigo nodularis, which he explained is essentially a 
nodular form of chronic lichen simplex.  The examiner opined 
that the Veteran's current diagnoses of depression and 
anxiety were likely associated with his skin disorders 
because these psychiatric disorders can result in self 
induced scratching and rubbing that can result in scarring 
and thickening of the skin.  The examiner noted that there 
was no indication in the claims file and no medical 
literature indicating that the Veteran's skin conditions were 
related to exposure to any type of environmental contaminant.  

The Veteran described his symptoms to the examiner as itchy 
skin that resulted in multiple areas of scarring.  During the 
examination, he was observed numerous times to be scratching 
his abdomen, chest, and upper and lower extremities.  When 
the examiner asked him why he was scratching he initially 
replied that he did not know, but when asked again he replied 
that he felt itchy.   

The examiner observed more than 50 hypopigmented macules and 
patches on the Veteran's right arm and three flat lichenified 
hyperpigmented plaques. Several of these lesions had 
excoriations with minimal inflammation and erythema.  The 
left arm had more than 100 hypopigmented macules and patches 
and 14 lichenified hyperpigmented plaques with white scale, 
erythema, and excoriations. Erythemous excoriations and/or 
lichenified plaques were also visible on the legs and chest.  
The Veteran's face, scalp, back, hands, and feet did not have 
significant lesions.

The examiner opined that the Veteran had three related 
dermatological diagnoses: chronic lichen simplex, prurigo 
nodularis, and neurotic excoriations.  He opined that these 
conditions were likely the result of injury to the skin from 
repetitive and frequent rubbing and scratching, noting that 
the affected areas are those the Veteran can reach with his 
fingers.  The examiner opined that the Veteran's skin 
disorders probably resulted from a psychiatric disorder 
causing self-induced repetitive and frequent scratching.  The 
examiner opined that the Veteran's skin condition likely 
onset in either 1958 or 1959, prior to his military service.  
This conclusion was based on the description of the Veteran's 
lesions as being lichenified shortly after his entry into 
service, which is a process that takes several months to 
develop, and the fact that the Veteran admitted on multiple 
occasions that his skin disorder predated his service.  

The examiner further opined that the Veteran's skin disorder 
was not permanently aggravated by his service, noting that 
his medical records documented a response to treatment during 
service as well as normal skin at the time of his discharge 
examination.  The examiner noted that the nature of the 
disease is that it has periods of activity and may 
intermittently be provoked by factors such as stress and then 
intermittently improve.  

Additionally, the examiner opined that it was unlikely that 
the Veteran's current scars were related to his military 
service.  Service treatment records reflected response to 
treatment and the discharge examination was normal and did 
not document extensive scarring.  However, subsequent to the 
Veteran's service the Veteran's disorder progressed and the 
Veteran's current scars were consistent with several years of 
scratching and rubbing behaviors.  There was no medical 
indication to support that this behavior was exacerbated 
during military service or that the Veteran's disorder 
progressed at a rate greater than its natural course.  

The evidence does not show that the Veteran's chronic lichen 
simplex and associated skin conditions were incurred in, or 
aggravated by, service, including exposure to herbicides of 
other toxins.  

With respect to the Veteran's assertion that he was exposed 
to herbicides, no presumption of exposure applies because the 
Veteran did not serve in Vietnam during the Vietnam War, nor 
does he so claim.  See 3.307(a)(6)(iii).  Rather, he alleges 
that he was exposed to herbicides while performing temporary 
duty in the Philippines.  At his November 2005 hearing, the 
Veteran testified that someone was spraying "something" in 
the jungle where he was working.  His representative 
conjectured that since Agent Orange was used in Vietnam it 
may also have been used as a defoliant in the Philippians.  
The Veteran denied being directly sprayed with the 
unidentified substance.  At his October 2006 hearing, the 
Veteran testified only that something was sprayed on the 
foliage in the area in which he was working building roads.  
He did not know what was sprayed.  This does not establish 
that it is more likely than not that the Veteran was exposed 
to a herbicide. 

In any event, chronic lichen simplex, prurigo nodularis, and 
neurotic excoriations are not diseases subject to presumptive 
service connection in herbicide exposed Veterans.  See 38 
C.F.R. § 3.309(e).  There is also no competent evidence 
linking the Veteran's exposure to herbicides or to any other 
substance, either in the Philippians or elsewhere during his 
service, to his skin disorders.  While the Veteran and his 
wife may believe there is a relationship between such 
exposure and the Veteran's skin disorder there is no evidence 
that they possess the requisite training and credentials to 
provide an expert opinion concerning the etiology of any 
medical disorder.  See, e.g. Wallin v. West, 11 Vet. App. 
509, 514 (1998).  See also, e.g., Espiritu v. Derwinski,  2 
Vet. App. 492, 494-495 (1992).  In contrast, the VA examiner 
opined that there was no indication in the claims file and no 
medical literature suggestive of a link between the Veteran's 
skin disorders and in-service exposure to any type of 
environmental contaminant.  Notably, the Veteran's service 
treatment records establish that the Veteran's chronic lichen 
simplex onset prior to his service in the Philippians and, 
therefore, prior to his alleged exposure to herbicides or 
other chemicals.  

Rather, the evidence shows that the Veteran's chronic lichen 
simplex clearly and unmistakably preexisted his service and 
clearly and unmistakably was not aggravated therein.  While 
no skin disorder was noted on the Veteran's entrance 
examination, in this case the presumption of soundness is 
rebutted by clear and unmistakable evidence.  First, during 
the Veteran's service he told medical providers on two 
occasions that he had the rashes for which he was seeking 
treatment since more than a year prior to his entry into the 
service.  Initially, when he sought treatment from VA he also 
dated his symptoms back to age 16, which was prior to his 
service.  While, as noted above, the Veteran lacks the 
specialized training and expertise necessary to diagnose or 
explain the etiology of a medical disorder, he is competent 
to report observable symptoms, such as the presence of a rash 
on his legs for a period of time.  See, e.g., Espiritu,  2 
Vet. App. at 494-495 (1992) (although a layperson is not 
competent to render an expert opinion diagnosing a medical 
disorder, he or she may report observable symptoms).  Second, 
the VA examiner explained that it takes months for skin to 
become lichenified, but the Veteran's skin was already 
documented to be lichenified approximately 4 weeks after he 
began recruit training.  Thus, in order for the Veteran's 
skin to have progressed to lichenified state, it had to have 
been present for at least some months, and therefore must 
have predated his service.  Notably, the condition of his 
skin noted shortly after his entry on active duty was 
consistent with the Veteran's contemporaneous report that his 
skin disorder had existed for a year and a half, well prior 
to his entry onto active duty, as well as his subsequent 
reports that this disorder onset prior to his service. 

In discussion aggravation, the evidence clearly and 
unmistakably shows that this did not occur during service.  
The Veteran's skin was noted to be normal at both his 
entrance and at his separation examinations.  The extensive 
scarring now present did not occur prior to the Veteran's 
separation from service.  Rather, at the time of his 
September 1964 separation examination, he had only 2 small 
scars the etiology of which are unknown.  Further, the 
Veteran admitted that he started getting scarring after his 
service.  

Service medical records showed that the Veteran experienced 2 
flare ups of his skin disorder during his service that 
responded to treatment.  These flare ups resolved prior to 
his discharge.  A temporary flare up symptomatic of an 
underlying preexisting condition alone is not sufficient to 
show aggravation of a disability that preexisted a Veteran's 
service.  Davis v. Principi,  276 F.3d 1341, 1346-1347 (Fed. 
Cir. 2002).  The VA examiner opined that the natural course 
of the Veteran's skin condition includes flare ups and 
intermittent asymptomatic periods, and that there was no 
evidence that the Veteran's skin disorder increased in 
severity during his service.  Rather, it was asymptomatic at 
the time of his entry into service and asymptomatic at the 
time of his discharge.  The VA examiner opined that the 
extensive scarring seen in on the Veteran's skin in July 
2009, more than 40 years after his service, was most likely 
due to residuals of injury from many years of self-induced 
repetitive and frequent scratching and rubbing of the skin 
secondary to a psychiatric disorder.  There is no evidence 
that the Veteran had any type of psychiatric disorder during 
his service.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for a 
skin disorder consisting of chronic lichen simplex, prurigo 
nodularis, and neurotic excoriations is denied.

	B.  Service Connection for a Pulmonary Disorder

The Veteran contends that his currently diagnosed CPOD and 
emphysema are due to his service.  He contends that these 
disorders were caused by his exposure to a herbicide or other 
toxin during his service.  Alternative, his wife posits that 
his pulmonary difficulties are secondary to his chronic 
lichen simplex.  

With respect to the latter contention, the Board notes that 
insofar as service connection for the Veteran's chronic 
lichen simplex is denied herein, it cannot form a basis for 
secondary service connection for another disability.  In any 
event, there is no evidence, other than the opinion of the 
Veteran's wife, that is indicative of any connection between 
the Veteran's skin disorders and his pulmonary difficulties.  
As previously noted, this is not competent evidence of a 
nexus.  See, e.g. Wallin v. 11 Vet. App. at 514.  Thus, this 
contention will not be further addressed.

As was previously discussed, there is no evidence that this 
Veteran was exposed to herbicides during his service.  In any 
event, neither COPD nor emphysema are considered diseases 
associated with herbicide exposure pursuant to 38 C.F.R. § 
3.309(e).  There is also no direct evidence of a nexus 
between the Veteran's exposure to either a herbicide or an 
unidentified environmental toxin during his service and his 
subsequent development of COPD and emphysema.  The opinions 
of the Veteran and his wife are insufficient to establish 
such a nexus.  See, e.g. Wallin, 11 Vet. App. at 514.

The Veteran's service treatment records do not show any 
complaints of, or treatment for, a lung problem during the 
Veteran's service.  The Veteran's lungs were noted to be 
normal at his separation examination.  

VA treatment records and private treatment records show that 
the Veteran was diagnosed with COPD in or about 1996 and is 
currently diagnosed with COPD and emphysema and is home-
oxygen dependant.  He experienced an episode of respiratory 
failure in December 2007.  Treatment records reflect a 
significant history of tobacco abuse since childhood; in 
fact, the Veteran continued to smoke despite being advised to 
quit by his health care providers on numerous occasions over 
a period of more than 10 years, and even after becoming 
dependant on home oxygen.  None of these treatment records 
indicate that any health care provider has linked the 
Veteran's respiratory problems to anything that occurred 
during his military service.  

SSA records reflect that the Veteran reported that his COPD 
onset in "unknown 1996".  

At his DRO hearing in November 2005, the Veteran essentially 
denied having problems with his lungs during his service.  He 
reported that he would become short of breath after running 3 
miles but did not identify any other breathing difficulties.  
At his October 2007 hearing, the Veteran and his wife 
estimated that the Veteran first experienced difficulty 
breathing between 5 and 10 years after his discharge from 
military service.  The Veteran's wife testified that the 
Veteran sought private treatment at that time but that the 
records of that treatment were no longer available.  The 
Veteran reported that he first sought treatment for his 
breathing problems from VA in 1996, but his wife indicated 
that it may have been in 1991.  

There is no competent evidence of a nexus between the 
Veteran's currently diagnosed COPD or emphysema and his 
military service.  COPD and emphysema were not present during 
his service.  These disorders did not develop until many 
years after the Veteran's service.  There is no evidence, 
other than the speculation of the Veteran and his wife, that 
in any way suggests that the Veteran's current respiratory 
problems are related to any disease or injury that occurred 
during his service.  As noted previously, they lack the 
requisite expertise to provide a competent opinion concerning 
the etiology of the Veteran's respiratory problems.    See, 
e.g. Wallin, 11 Vet. App. at 514; Espiritu,  2 Vet. App. at 
494-495.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  
Therefore, service connection for a pulmonary disorder is 
denied.

	C.  Cardiomegaly 

The Veteran alleges that he has cardiomegaly due to his COPD 
and/or emphysema, which were in turn caused by his military 
service.  Insofar as service connection for COPD and 
emphysema are denied herein, they do cannot form the basis 
for a secondary service connection claim.

While some VA and private treatment records show that the 
Veteran has cardiomegaly, other treatment records indicate 
that he has a normal size heart.  In any event, to the extent 
that the Veteran has cardiomegaly, there is no evidence 
linking this disorder to the Veteran's service.  There is no 
evidence that cardiomegaly was present in service or within 1 
year thereafter.  Treatment records showing cardiomegaly are 
from several decades after the Veteran's service.

The Board considered the benefit of the doubt doctrine.  
However, the weight of the evidence is against the Veteran's 
claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  
Therefore, service connection for cardiomegaly is denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a skin disorder, including as due to 
exposure to herbicides or other environmental toxins, is 
denied.

Service connection for a pulmonary disability, including COPD 
and emphysema, including as due to exposure to herbicides or 
other environmental toxins, and as secondary to a skin 
disorder, is denied.

Service connection for cardiomegaly, including as secondary 
to a pulmonary disability, is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


